Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the request for continued examination filed on 07/26/2022.  
Currently, claims 1-10 and 15-20 are pending with claims 13-14 being withdrawn from consideration.  

Claim Objections
Claim 19 is objected to because of the following informalities:  on the second to last line it appears to need to be “are doped with Mg ions in the sub-region and are formed by” for proper idiomatic English grammar as this is further specifying that they are doped with Mg, not making reference to an already specified Mg doping that was already introduced previously.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transistor “wherein the second region under the gate includes a second base layer; a second buffer layer over the second base layer, wherein the first three Nitride (III-N) layer is over the second buffer layer” (see claim 2 and claim 18 must be shown or the feature(s) canceled from the claim(s).  the office notes that there does not appear to be any separate buffer layer and separate base layer available for designation in the drawings of record and as originally submitted.  The office notes that this subject matter appears to lack written description and should likely be removed or replaced as was suggested in the prior Final Office Action’s objection to claim 2.  The office notes that the applicant may be intending to mean just first and second “portions/regions” of the same buffer/base substrate layers and if that is the case then it is suggested to simply put that in.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 and similarly claim 18 (as well as claim 19 by dependence thereon) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites in lines 6-8 “a second base layer” and “a second buffer layer over the second base layer, wherein the first three Nitride (III-N) layer is over the second buffer layer, and claim 18 mirrors this language in line 12-13.  The office notes that the application as originally filed makes no mention of a supposed second base layer and supposed second buffer layer and thus finds that this subject matter appears to lack written description.  Rather, the application as originally filed appears to be referring to the same base layer of Si and buffer layer thereon as shown in Fig. 1B, or perhaps “portions/regions thereof”.  The office notes here that the previous office action had suggested one possible way to amend the claims such that it would be in line with proper written description and what was shown in the drawings.  Another manner of amending these claims would be to have the newly amended portions refer instead to “a first portion of a base layer”, “a first portion of a buffer layer”, and then “a second portion of the base layer” and “a second portion of the buffer layer”.  For the purposes of this action the office will interpret the claim in line with the application as originally filed for the purpose of applying art as this appears to be but a drafting issue and not meant to be claiming a whole other couple of layers that are not even shown in the drawings.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 18 (along with claim 19 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in lines 6-8 “a second base layer” and “a second buffer layer over the second base layer, wherein the first three Nitride (III-N) layer is over the second buffer layer, and claim 18 mirrors this language in line 12-13.  The office notes that the application as originally filed makes no mention of a supposed second base layer and supposed second buffer layer, and the office must decide whether to interpret this limitation literally, requiring a second buffer layer and second base layer (which lacks written description as noted above), or merely as a typographical/translation error etc. where the applicant intends to refer to second “portions” or “regions” of the main base layer and buffer layer (as would be in accord with the original description and drawings but which is not literally recited right now).  For now the office must hold the claim as indefinite pending a resolution of the issue under 35 U.S.C 112(a) above and the issue with the drawings as the claim is subject to two different interpretations which differ substantially.  Further the office must adopt the second, broader interpretation noted just above as a matter of office policy for the purposes of this action.  The office also notes that this will be in line with what appears in the original application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2-4, 7-10, 12, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ostermaier et al. (“Ostermaier” US 9,048,303 patented 06/02/2015) with claim 4 specifically additionally relying on Okamoto et al. (“Okamoto” US 2013/0037868 02/14/2013) as additional supporting evidence for claim 4 and 18.  
As to claim 1, Ostermaier shows a field effect transistor (see Fig. 2A and then the cross sections of Fig. 3-5), comprising: 
a source and a drain, such that the source and drain are at a first horizontal plane at a location along a vertical direction (see source drain 31 and 33 and them being at a low horizontal plane near their lower extents just above layer 39 etc upper surface’s plane; col. 4, line 35-40); 
a gate, such that the gate is at a second horizontal plane along the vertical direction, wherein the second horizontal plane is higher than the first horizontal plane (note the gate electrode 32; same citation as above; note also that there is a second horizontal plane that goes through the upper region of the gate part 32 and note that this second horizontal plane will be above the first horizontal plane noted above); 
a first region under the first horizontal plane, such that the first region includes a first three Nitride (III-N) layer and a second III-N layer over the first III-N layer (note the region in Fig. 3A’s side view on the left hand side where the left pointer of 37 is pointing to that has part of layer 40 therein and then 39 above that little part of 40; col. 4, line 43-51; note also for claims down below that this includes portions of the layers 48 and 49 therebelow); and 
a second region under the gate, such that the second region includes the first III- N layer, the second III-N layer over the first III-N layer, and a third III-N layer over the second III-N layer (see the region in Fig. 3A’s side view on the right hand side where the right pointer of 37 is pointing to that has part of layer 40 therein and then 39 above that little part of 40 and then finally has 38 above that little part of 39; col. 4, line 52-55; note alternatively this other second region can be designated as everywhere in Fig. 3A’s side view that is not the first region noted above; note additionally for claims below that this includes portions of parts 48 and 49 therebelow), 
wherein selective locations of the third III-N layer extend through the second III- N layer and into a portion of the first III-N layer along a width of the field effect transistor (note that portions of 38 have selective locations thereof where it pokes down through 39 across the width shown in Fig. 3A of the transistor part), 
wherein the third III-N layer is doped P-type, and wherein the third III-N layer extends continuously throughout a span (note here “a distance, amount, piece, etc., of this length or of some small extent.” as a somewhat broad interpretation of span to be used throughout this action) of the field effect transistor along a dimension of the first horizontal plane without intersecting the source and the drain (note that layer 38 is p-type doped in the citation above, and note that this layer extends continuously throughout the left-right span of the transistor device depicted under 32 along the left-right dimension of the first horizontal plane without intersecting the source and drain, or in other works 38 is p type and runs under the main gate electrode part 32 down 32’s length such that it doesn’t touch the source and drain).  

As to claim 2, the office notes that Ostermaier shows the device wherein the first region includes a first base layer (note substrate 49; col. 5, line 57; note here the applicant may mean a first region of the first base layer, if so the office designates an appropriate region here), a first buffer layer (see the buffer layer 48; col. 5, line 58; note here the applicant may mean a first region of a first buffer layer, if so the office designates an appropriate first region) over the first base layer, wherein the first three Nitride (III-N) layer is over the first buffer layer (note layer 40 is over 48), and wherein the second region under the gate includes a second base layer (here the office notes the rejections above under 35 U.S.C 112(a) and (b) and here notes that this second base layer is interpreted to mean a second portion of the same base layer as in the application as originally filed, and the office designates an appropriate second portion of the base layer noted above), a second buffer layer (similarly this second buffer layer is interpreted to mean a second region of the buffer layer as in the application as originally filed, and the office designates an appropriate portion of the buffer layer noted above) over the second base layer, wherein the first three Nitride (III-N) layer is over the second buffer layer (note the channel layer is over the second region of the buffer layer as designated above).  

As to claim 3, Ostermaier shows the device wherein the second III-N layer is an AlxInyGa1-x-yN, such that a value of x and y is between 0 and 1 (0 <= x <= 1), (0 <= y <= 1), wherein the first III-N layer and the third III-N layer are Gallium Nitride (GaN) (note GaN for layer 38 in the citation above and then see layer 40 also being GaN in col. 5, line 29 and then see col. 5, line 26 for AlGaN for layer 39).  

As to claim 4, Ostermaier shows the device wherein the second III-N layer has a higher spontaneous polarization charge than a spontaneous polarization charge of the first III-N layer (here the office notes that based on the equation in a supporting reference “Okamoto” US 2013/0037868 in paragraph [0049] for AlGaN type layers with Al concentrations of a given value it appears that AlGaN layers like the AlGaN barrier layer in Ostermaier with appreciable amounts of Al concentration will have higher spontaneous polarization charge than GaN layers or AlGaN layers with minute amounts of Al just based on plugging in values into the equation and calculating results where the results are for instance at 0 Al concentration -.034 Cm-2, where the magnitude indicates the actual value and the negative just means it is negative charge and thus electrons, and this being as compared to .1 Al concentration which yields -.11871 Cm-2 which has higher absolute value than the -.034, though is also electrons as it is a negative value.  This value appears to only increase with higher Al concentration as the term in the equation at the beginning becomes dominant.  The office notes that this is likewise indicated in other supporting evidence available to the office but if the applicant wishes to discuss the situation of this subject matter the office is open to discuss it).   

Regarding claims 5 and 6 the office notes that it appears from the context that these limitations would likely be considered present, though note explicit, in the reference.  However, as they are not explicit for now the office will treat them as not being shown and not consider them anticipated at present, although a combination rejection with Ostermaier is simple to address these limitations of a very large channel layer compared to the barrier layer in terms of thickness the office will just use the rejections for these claims noted below.  

As to claim 7, Ostermaier shows the device wherein a gap distance between the source and the gate, and a gap distance between the gate and the drain, is one of symmetrical or non-symmetrical (see in this design they clearly intend for the s-g distance to be less than the g-d distance in Fig. 2a and 4 and 5 for non-symmetrical).  

As to claim 8, Ostermaier shows the device above wherein a gap distance between the gate and the drain correlates to a breakdown voltage of the field effect transistor (the office notes here that whatever the inherent generic g-d length is it will “correlate” to the inherent generic breakdown voltage of the FET by both of them being properties of the device as a whole and both being phenomena that accompany the other phenomena).  

As to claim 9, Ostermaier shows the device wherein the third III-N layer extending through the second III-N layer into the portion of the first III-N layer at selective locations includes a profile, such that a plurality of profiles are defined, and such that each of the plurality of profiles has a vertical profile length and a profile width (see layer 38 having parts that go down into 39 and 40 having a profile with a plurality of profiles and such that they have a vertical length and a profile width in Fig. 3).  

As to claim 10, Ostermaier shows the device wherein the plurality of profiles include one or a combination of, a constant profile width (see the constant profile width in Fig. 3), a variable profile width, a constant vertical profile length or a variable vertical profile length.  

As to claim 12, Ostermaier shows a device wherein each profile of the plurality of profiles is equally spaced along the width of the field effect transistor (see the equal spacing of the profiles noted above in Fig. 3).  

As to claim 15, Ostermaier shows a device wherein at an interface of the first and second III-N layers there is an accumulation of two-dimensional electron gas (2-DEG) (see the 2DEG 45 in Fig. 3; col. 5, line 43).  

As to claim 16, Ostermaier shows the device wherein the accumulation of the 2-DEG is depleted by the third III-N layer (note they are making a triple junction for each fin to deplete the 2DEG to make a normally off device as the operating principle is the same in Fig. 2a’s embodiment as back in the parent embodiment as set forth in col. 3, line 15-35), resulting an enhancement-mode (E-mode) operation for the field effect transistor (see col. 5, line 18 stating this is e-mode transistor).  

As to claim 17, Ostermaier shows the device wherein the first III-N layer has a first band gap and the second III-N layer has a second band gap, such that the second bandgap of the second III-N layer band gap is larger than the first bandgap of the first III-N layer band gap (note that the first layer has GaN while has lower bandgap than the higher bandgap AlGaN layer that has higher bandgap due to the incorporation of Al).  


As to claim 18, Ostermaier shows a transistor (same figures as above), comprising: 
a source and a drain (see source and drain 31 and 33; see citations above for claim 1), such that the source and drain are at a first horizontal plane at a location along a vertical direction (note that these source and drain parts are found to be “at” several horizontal planes that cut through their bodies and here the office will designate the horizontal plane that cuts through the lowermost part of each of the source and drain); 
a gate (see the gate designated above for claim 1), wherein the gate is at second horizontal plane along the vertical direction (note this gate is along a horizontal plane that cuts through its topmost portion), wherein the second horizontal plane is higher than the first horizontal plane (note that the second horizontal plane designated here is a good bit higher than the lower first plane is); 
a first region (see the first region designated above for claim 1) under the first horizontal plane, such that the first region includes a first base substrate layer (note the substrate 49 discussed for claims above), a first buffer layer (see the buffer layer 48 discussed for claims above) over the first base substrate layer, a first three Nitride (III-N) layer over the buffer layer and a second III-N layer over the first III-N layer (see channel and barrier layer discussed above), wherein the second III-N layer has a higher spontaneous polarization charge than a spontaneous polarization charge of the first III-N layer (note the discussion above regarding the higher spontaneous polarization for claim 4 mirrored here); 
a second region (see the second region designated for claim 1 above) under the gate, such that the second region includes a second base substrate layer (the office notes as for claim 2 above, that the issues under 35 U.S.C 112(a) and (b) noted above have the office have to interpret this limitation as a second portion of the base substrate layer as discussed above for claim 2, and the office here designates the part of the base substrate layer in the second region discussed above), a second buffer layer (again as discussed for claim 2 the office here has to interpret this limitation as a second portion of the buffer layer and notes the portion of the buffer layer 48 that is in the lower part of the overall second region designated above) over the second base substrate layer (this portion of buffer layer 48 is over substrate 49), the first III-N layer over the second buffer layer (the channel layer is over this second portion of the buffer layer), and the second III-N layer over the first III-N layer (the barrier layer is over the channel layer), and a third III-N layer (note the p type material 38 discussed above) over the second III-N layer (note this is above the barrier layer in the second region as discussed above), wherein selective locations of the third III-N layer extend through the second III-N layer and into a portion of the first III-N layer along a width of the transistor (see selective locations of layer 38 extending through the barrier layer along the width of the transistor seen in Fig. 3), 
wherein the third III-N layer is doped P-type, and wherein the third III-N layer extends continuously throughout a span of the transistor along a dimension of the first horizontal plane without intersecting the source and the drain (see layer 38 being p-doped as discussed above and extending continuously throughout a span of the transistor as delineated by the gate 32’s width in Fig. 3 along the left to right dimension of the first horizontal plane that is cutting through the lower part of the source and drain, but without intersecting the source and/or drain).  


As to claim 20, Ostermaier shows a transistor (same figures as above), comprising: 
a source and a drain (see the source and drain noted above for claim 1), such that the source and drain are at a first horizontal plane at a location along a vertical direction (note the first horizontal plane noted above); 
a gate (note the gate designated above), such that the gate is at a second horizontal plane along the vertical direction (note the second horizontal plane above), wherein the second horizontal plane is higher than the first horizontal plane (note the second horizontal plane noted above is higher than the first horizontal plane noted above), and wherein a gap distance between the gate and the drain correlates to a breakdown voltage of the transistor (see discussion for claim 8 above);
a first region (see the first region designated above) under the first horizontal plane, such that the first region includes a first three Nitride (III-N) layer and a second III-N layer over the first III-N layer (see channel and barrier layers noted above); 
a second region (see the second region designated above) under the gate, such that the second region includes the first III- N layer, the second III-N layer over the first III-N layer, and a third III-N layer over the second III-N layer (see the channel layer, the barrier layer and the p-type layer noted above), wherein selective locations of the third III-N layer extend through the second III- N layer and into a portion of the first III-N layer along a width of the field effect transistor (note the selective locations of the p type layer noted above extends through the barrier layer and into the channel layer along a width of the transistor in the Fig. 3 view), 
wherein the third III-N layer is doped P-type, and wherein the third III-N layer extends continuously throughout a span of the field effect transistor along a dimension of the first horizontal plane without intersecting the source and the drain (note that the p type doped layer designated above extends continuously through the entire span of the transistor as delineated by the uppermost gate part in Fig. 3 and this is along a left-right dimension in Fig. 3 of the first horizontal plane designated above and this extension is done without intersecting the source and drain).  

Claim(s) 1, 5-6 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2020/0373383 dated back to 05/22/2019 based on the provisional application 62/851367 which is considered part of the disclosure of that overall reference) with claim 18 specifically additionally relying on Okamoto et al. (“Okamoto” US 2013/0037868 02/14/2013) as additional supporting evidence
The office notes initially that while the office will be making reference to various parts of the actual reference itself, the written description for such subject matter does appear to have good written description support back to the provisional application’s date in the provisional application.  
As to claim 1, Zhang shows a field effect transistor (see Fig. 2A-2B) comprising: 
a source and a drain (see 16/18; [0041]), such that the source and drain are at a horizontal plane at a location along a vertical direction (see the horizontal plane that runs along the bottomsides of 16/18), 
a gate (see gate 17; [0041]), such that the gate is at a second horizontal plane along the vertical direction then the horizontal plane (note that the gate is “at” a higher horizontal plane that runs along the top surface of 17, which happens to be higher than the previous horizontal plane running along the bottoms of 16/18) wherein the second horizontal plane is higher than the first horizontal plane; 
a first region (see the region in 11/12/13 under 16/18 and also running through 11 and portions of 12 under 17 in a large connected region; [0039]; the office notes here for the applicant this is one of a vast array of designations of nearly arbitrarily designable “regions” in this reference which will meet this claim; finally the office notes that in an alternate designation of parts for depending claims below the first region can be designated as above but with the parts above designated along with parts of the substrate/base layer 10 and buffer layer 11 in the alternate; [0038]) under the horizontal plane, such that the first region includes a first three nitride (III-N) layer (see channel layer 12; [0039]) and a second III-N layer  (see barrier layer 13; [0040]) over the first III-N layer (note the region designated above includes parts of 12/13), and 
a second region (see “second” region including p-type parts which are designated 15s and the parts of 13s between 15s in Fig. 2A/2B here designated along with parts of 12 that are directly under 15s; [0039] and [0040]; the office notes additionally that for depending claims below this region can be designated along with parts of the substrate/base layer 10 and buffer layer 11 in the alternate; [0038]) under the gate (note this second region is under 17), such that the second region includes the first III-N layer, the second III-N layer over the first III-N layer, and a third III-N layer (here the parts 15 acting as a third III-N layer) over the second III-N layer (note that the overall second region includes parts of all three parts 12/13/15), wherein selective locations of the third III-N layer extend through the second III-N layer and into a portion of the first III-N layer along a width of the field effect transistor (note that 15’s are parts of the third III-N layer which extend through 13 and into 12 at selected/selective locations, note 12 is the channel layer; although as the applicant may have been discussing in the most recent reply the parts 15 are not immediately adjacent to the depicted 2DEGs formed it seems at least at 0 gate bias, and most specifically under the gate 7, as noted in [0041] although such an embodiment may be present it is not immediately noted by the office), wherein the third III-N layer is doped P-type (note p-type doping for the 15 parts in [0040]), and the first layer is unintentionally doped (note the channel material 12 can be UID explicitly; [0039]), 
wherein the third III-N layer extends continuously throughout a span of the field effect transistor along a dimension of the first horizontal plane without intersecting the source and the drain (the office first notes here “a distance, amount, piece, etc., of this length or of some small extent.” as a somewhat broad interpretation of “span” to be used, and further notes here that the third III-N layer that is p type here extends continuously throughout a small non-total “span” of the transistor just where the parts 15 are located, rather than the total or entire span of the entire transistor, along a dimension of the first horizontal plane, where the dimension is just down below where A-A’ runs in Fig. 2A, down at the first horizontal plane noted above, and where it is noted that that this extension is done without intersecting the source and drain).  


As to claim 5, Zhang shows the device above wherein a vertical thickness of the first III-N layer is greater than a vertical thickness of the second III-N layer (note the up to 10 um thickness of layer 12 being greater than the nm scale thicknesses set forth for layer 13; [0039]).  

As to claim 6, Zhang shows the device above wherein a vertical thickness of the first III-N layer is 10x times thicker than a vertical thickness of the second III-N layer (note that the 10 um thickness for layer 12 is <10x thicker than the nm scale thicknesses of layer 13 and the office will designate a partial non-total thickness of 12 to compare to the total thickness of 13 such that it is exactly 10x; [0030]), or the vertical thickness of the first III-N layer is 1000% percent thicker than the vertical thickness of the second III-N layer.  


As to claim 18, Zhang shows a device (see Figs noted above for claim 1) comprising: 
a source and a drain (see source and drain along with horizontal plane noted above for claim 1 at the lower portions of those parts), such that the source and drain are at a first horizontal plane at a location along a vertical direction; 
a gate (note the gate and higher horizontal plane designated above for claim 1 at the higher portion of that part), wherein the gate is at a second horizontal plane along the vertical direction, wherein the second horizontal plane is higher than the horizontal plane (note the second plane designated above is higher than the first plane designated above); 
a first region (note the same first region as discussed above for claim 1, along with the base and buffer layers noted for claim 2 mirrored here and the first and second III-N layers designated above as well) under the first horizontal plane, such that the first region includes a first base substrate layer, a first buffer layer over the first base substrate layer, a first three Nitride (III- N) layer over the buffer layer and a second III-N layer over the first III-N layer, 
wherein the second III-N layer has a higher spontaneous polarization charge than a spontaneous polarization charge of the first III-N layer (see the discussion above for claim 4 mirrored here from Okamoto); 
a second region (note the second region designated above for claim 1, except expanded downwards a bit to include in addition to the parts designated above for claim 1, parts of the buffer and base substrate layer as is done for claim 2’s mirrored parts here) under the gate, such that the second region includes a second base substrate layer, a second buffer layer over the second base substrate layer (note the positioning of the base substrate layer and buffer layer noted above), the first III-N layer over the second buffer layer (note the channel layer above the appropriate portion of the buffer layer noted above in claim 2’s discussion), and the second III- N layer over the first III-N layer (note the barrier layer above the channel layer), and a third III-N layer over the second III-N layer (note the third III-N layer designated above for claim 1 being over the barrier second III-N layer noted above for claim 1), wherein selective locations of the third III-N layer extend through the second III-N layer and into a portion of the first III-N layer along a width of the transistor (note the extension of the third III-N layer extending through the barrier second III-N layer and the channel first III-N layer as noted for claim 1 above), 
wherein the third III-N layer is doped P-type (note the third III-N layer being p-type as noted for claim 1 above), 
and wherein the third III-N layer extends continuously throughout a span of the transistor along a dimension of the first horizontal plane without intersecting the source and the drain (the office first notes here “a distance, amount, piece, etc., of this length or of some small extent.” as a somewhat broad interpretation of “span” to be used, and further notes here that the third III-N layer that is p type here extends continuously throughout a small non-total “span” of the transistor just where the parts 15 are located, rather than the total or entire span of the entire transistor, along a dimension of the first horizontal plane, where the dimension is just down below where A-A’ runs in Fig. 2A, down at the first horizontal plane noted above, and where it is noted that that this extension is done without intersecting the source and drain). 

The office here notes that all of the rest of the claims previously rejected in the previous action under Zhang can also be rejected here, but as they are addressed already by the newly cited Ostermaier reference the office will not here make multiple duplicate rejections.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0373383 dated back to 05/22/2019 based on the provisional application 62/851367 which is considered part of the disclosure of that overall reference) as applied to claim 18 above, and further in view of Okamoto et al. (“Okamoto” US 2013/0037868 02/14/2013).  
As to claim 19, Zhang shows the claim 18 above, and further shows the device noted above wherein the third III-N layer is grown using MOCVD or MBE (see 15 made by MOCVD or MBE in [0040] where here the office will designate the MOCVD embodiment), and wherein in the device the selective locations doped with Mg ions in the sub-region are formed by Mg ion plantation (note 15 being formed by Mg ion implantation is disclosed in [0040]).  

However, Zhang fails to show the device being one where the first and second III-N layers are also made of MOCVD or MBE or one other option specified.  (The office does note that in the context of Zhang it states that 15 can be made of the same material as 12 or 13 and thus the disclosure that makes 15 explicitly out of MOCVD may well be said to extend to a disclosure of embodiments of 12 and 13 being MOCVD formed as well, but for now as it is not made explicit in Zhang the office will treat the limitation as not being explicitly shown.  Additionally the office notes that these are product by process limitations and their ultimate structural effect here may not be sufficient to distinguish over the art of record anyway, but this rejection will be made to go ahead and address these incidental product by process limitations as at least somewhat limiting).  

Okamoto shows forming a first and second III-N layers from MOCVD (see 200 and 300 being formed for the device in Fig. 1 in the method in Fig. 5A+ being made out of MOCVD; [0060]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the MOCVD method as taught by Okamoto to have made the channel and barrier materials in Zhang with the motivation of using a real life procedure to replace the generic procedure in Zhang as well as using a procedure that can vary the content of the layer being produced and be used to make all of the layers with varied concentrations therein (see the real life method being used rather than a generic one in Okamoto and note that it is a method that can be used to make various Al concentrations in the layers to thus be able to use the one tool for the making the whole stack structure; [0060]).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 07/26/2022, with respect to the previous objections have been fully considered and are persuasive.  The previous objections to the claims have been withdrawn.  However there is a new objection noted above and a new objection to the drawings.  
Applicant's arguments filed 07/26/2022 regarding the art rejections have been fully considered but they are not persuasive.  The applicant’s arguments have been considered, however the office has to adopt an interpretation of the claims which will render the arguments moot.  The applicant argues that Zhang (even in combination with Cheng and Okamoto) does not teach or suggest the features “wherein the third III-N layer extends continuously throughout a span of the transistor along a dimensions of the first horizontal plane without intersecting the source and drain”.  The office understands what the applicant wants the claim to be limited to, and at least regarding all of the arguments that are not related to a hypothetical combination being made under 35 U.S.C 103 to extend layer 15 some to meet the limitations the claim now places on the p type part, the office would likely agree with the applicant if the claim were more tightly drafted.  However, the claim is currently interpreted slightly more broadly than the applicant intends and so the office must find that limitation in the reference as discussed above.  Specifically “span” is interpreted somewhat broadly as discussed in the grounds of rejection under Ostermaier above, and further the “a span” language is interpreted as only a span and not a/the total span of the recited part.  The office does note that yes, the parts 15 are not continuous down the entire total span of the gate part thereabove, but as the “span” limitation is broadly interpreted, the parts 15 only have to be “continuous” for a smaller “span” than the applicant intends, as is designated in the rejections above.  Further, as to the hypothetical rejection under 35 U.S.C 103 to extend layer 15 a bit, the office notes that as yet no such rejection has been made and so the office will not attempt to discuss an as yet unmade grounds of rejection.  The office does note for the applicant however that the newly cited Ostermaier reference will address extending part like the part 15 in the old primary reference fairly well and gives a good motivation to do so.  Further, the newly cited reference to Ostermaier above is found to anticipate the new claims in any event as discussed above.  
The office notes that the applicant did not appear to make any specific arguments in the instant remarks regarding the new first and second horizontal plane limitations, and they are addressed as noted above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891